 Case 19-20400         Doc 25    Filed 04/22/19      Entered 04/22/19 09:40:03        Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
________________________________________

In re:                                                        Chapter 11

DONNA J. BARNES,                                              Case No. 19-20400 (JJT)

                        Debtor.
_________________________________________

               UNITED STATES TRUSTEE’S STATEMENT THAT UNSECURED
                 CREDITORS’ COMMITTEE HAS NOT BEEN APPOINTED

TO:      CLERK, UNITED STATES BANKRUPTCY COURT

         William K. Harrington, United States Trustee for Region 2, through the undersigned

counsel, states that, as of the date of this statement, no Committee of Unsecured Creditors has

been appointed by the United States Trustee for the reason(s) checked below:

         ( )     Debtor’s schedules reflect no unsecured creditors.

         ( )     No unsecured creditors responded to the United States Trustee’s
                 communication/contact for service on the committee(s).

         (X)     Insufficient response to the United States Trustee’s communication/contact for
                 service on the committee.

         ( )     Non-operating debtor-in-possession; no creditor interest.

         ( )     Motion to convert to Chapter 7 or dismiss pending.

         ( )     Case converted or dismissed.

         ( )     Other.

Dated: April 22, 2019                           Respectfully submitted,
       New Haven, Connecticut                   WILLIAM K. HARRINGTON
                                                UNITED STATES TRUSTEE FOR REGION 2

                                       By:        /s/ Steven E. Mackey
                                                Steven E. Mackey, Esq. (ct09932)
                                                Office of the United States Trustee
                                                Giaimo Federal Building, Room 302
                                                150 Court Street
                                                New Haven, CT 06510
                                                (203) 773-2210
